On August 15,1995, a notice of appeal, memorandum in support of jurisdiction by appellant, and memorandum in support of jurisdiction by Ohio Hospital Association et al., due August 14,1995, were inadvertently filed by the Clerk’s Office. Accordingly,
IT IS ORDERED by the court, ma sponte, that the notice of appeal and memorandums in support of jurisdiction be, and hereby are, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.Ct.Prac.R. II(2)(A)(1), this case be, and hereby is, dismissed for lack of jurisdiction.